Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 17/319,965 filed on 05/13/2021. Claims 1-20 are pending in this application.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021 and January 06, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claims 12  and claim 20) recite “…  accept a customer pick-up order from … and to store the customer pick-up order in a pick-up order list, the customer pick-up order including a .…”. Claims 1-20, in view of the claim limitations, are directed to the abstract idea of “… accept a customer pick-up order from … and to store the customer pick-up order in a pick-up order list…  : present information corresponding to customer pick-up orders on the pick-order list after the worker member has been determined to be available, … allocate the selected one of the pick-up orders to the worker member after the selection operation is accepted …”. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the “…  “… accept a customer pick-up order from … and to store the customer pick-up order in a pick-up order list…  : present information corresponding to customer pick-up orders on the pick-order list after the worker member has been determined to be available, … allocate the selected one of the pick-up orders to the worker member after the selection operation is accepted …”.  and these recite commercial interactions (including marketing or sales activities or behaviors business relations and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction),  and thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to certain methods of organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception are not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond 
In addition, these additional elements merely generally link the use of the judicial exception into a particular technological environment or field of use, namely a generic computing environment, and thus, the claims are not indicative of integration into a practical application.– See MPEP 2106.05 (h).

Furthermore, with respect to the “accept a customer pick-up order”,” allocate the selected one of the pick-up orders to the worker member”, “accept an operation from the worker…”, “send a notification” these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception. – See MPEP 2106.05 (g) 

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, & 8-14 & 16-20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. – See MPEP 2106.05 (h).

The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Additionally these recitations as an ordered combination simply append the abstract idea of generic computer structure that performs computer function as evinced by the Applicant’s specification [pages 5-6] teach e server 100 has a display unit 101, an operation unit 102, a communication interface (I/F) 103, a bus 109, a control unit 110, and a memory unit 120 or the like. 
The display unit 101 is, for example, a display device such as a liquid crystal display. The operation unit 102 is, for example, an input device such as a keyboard or a mouse. The communication interface 103 is for communicating with another device via the network 200. The communication interface 103 can be used for communicating with the sales clerk terminal 500 or with the cart POS 300 via the wireless router 400. The bus 109 is a 

 Further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h)

  In addition, as noted above, with respect to the receive a request data ...” and “receive a plurality availability data object …”,  and “transmit … surrogate instructions ..” , “generating … surrogacy instructions…”, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 & 9-16 & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

See MPEP 2106.05(d);

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sebastian (US 10,896,454 B2).



Regarding Claim 1,  

An allocation system for pick-up work orders, comprising: a server configured to: accept a customer pick-up order from a customer terminal and to store the customer pick-up order in a pick-up order list, 

Sebastian teaches the selected surrogate shopper requested a surrogate shopping assignment at step 802 that matches the remote order requested by the remote shopper, the process 800 picks up at step 814 where the processor 50 of the main server 12 generates a corresponding shopping assignment confirmation and shopping list, and then transmits the same to the mobile communication device 16 and/or computing device 18 of the selected surrogate shopper for display at step 816., Sebastian [column 35 lines 35 - 50]

the customer pick-up order including a list of items to be purchased, and determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of an input of identification information corresponding to the worker member; 

Sebastian teaches the processor 200 is operable at step 902 to control the display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11.;  Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 34 lines 51-60],  [Figure 9] 



Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]



and a worker member terminal configured to: present information corresponding to customer pick-up orders on the pick-order list after the worker member has been determined to be available, and accept a selection operation by the worker member indicating a selection of one of the pick-up orders, wherein the server is further configured to allocate the selected one of the pick-up orders to the worker member after the selection operation is accepted at the worker member terminal.  




Regarding Claim 2,  

The allocation system according to claim 1, wherein the worker member terminal presents the information corresponding to the customer pick-up orders in order of a scheduled date and time 26(PATENT) Atty. Dkt. No.: TAI/3269US associated with each customer pick-up order.  

Sebastian teaches the additional remote order information entered by the remote shopper at step 902 may be or include one or more of a selection to pick up the order at a specified one of the brick-and-mortar stores, on a specified day or date and/or at a specified time of day or time window on the specified date when the remote shopper would like to pick up the fulfilled remote order., Sebastian [column 30 lines 60-65], [Figure 9]



Regarding Claim 3,  

The allocation system according to claim 1, wherein the information presented on the worker member terminal for each customer pick-up order includes a scheduled date and time associated with the respective customer pick-up order, an estimated time required for fulfilling the respective customer pick-up order, a number of individual items in the respective customer pick-up order, and a reward amount for fulfilling the respective customer pick-up order.  

Sebastian teaches the process 900 begins at step 902 where the remote shopper enters an order request for one or more items to be purchased from the retail enterprise 11; i.e., a remote order. Illustratively, the processor 200 is operable at step 902 to control the display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11. Further illustratively, the displayed page, or one or more other pages of the website, includes graphic interface fields via which the remote shopper can enter additional remote order information through interaction with the remote shoppers computing device 18. The additional remote order information entered by the remote shopper at step 902 may be or include one or more of a selection to pick up the order at a specified one of the brick-and-mortar stores, on a specified day or date and/or at a specified time of day or time window on the specified date when the remote shopper would like to pick up the fulfilled remote order. The remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 30 lines 60-68 and column 31 lines 1-5], [Figure 9]



Regarding Claim 4, 

The allocation system according to claim 1, further comprising: a sales clerk terminal configured to: accept an operation from the worker member indicating that work allocated to the worker member has been completed, and accept an operation from a sales clerk indicating a final check of the work allocated to the worker member has been completed.  

Sebastain teaches the surrogate shopper may receive a single reward for each surrogate shopping assignment completed.,  and As one example, the processor 50 may be operable at step 612 to transmit to the remote shopper's computing device 18 a notification of completion of the remote order, i.e., a notification indicating that the remote order has been fulfilled and is ready for pick up as specified at step 902 of the process 900 illustrated in FIG. 9., Sebastian [column 42 lines 31-34] and [column 43 lines 29-36], [Figure 6], [Figure 9] and Sebastain teaches Alternatively, 50 completion may be defined as successful passage of a quality control step following collection of all such items, e.g., inspection and comparison of the collected items with the one or more assigned shopping lists, Sebastain [column 41 lines 50-55]



Regarding Claim 5,  

The allocation system according to claim 1, wherein the server is further configured to increase a reward amount for completion of a customer pick-up order when the time remaining until a scheduled date and time for the customer pick-up order is less than a threshold value.  

Sebastain teaches one example premium rate, which should not be considered limiting in any way, may illustratively take the form of an enhanced reward, additional reward, tip or the like, whereby the processor 50 of the main server 12 will be operable to use or add the premium rate to or in addition 

	

Regarding Claim 6,  

The allocation system according to claim 1, wherein the server is further configured to send a notification to notify a sales clerk when the time remaining until a scheduled date and time for the customer pick-up order is less than a threshold value.  

Sebastian teaches  some alternate embodiments, step 802 may be omitted and the processor 50 of the main server 12 may be operable at step 804 to generate assignment offers that match pending remote orders with surrogate shoppers based on location, date, time and/or other criteria established by surrogate shoppers as part of the setup process 700 illustrated in FIG. 7A and described above, examples of which may include, but are not limited to, shopping related information, shopping related preferences, remote shopper connection 



Regarding Claim 7,  

A pick-up order allocation system for a retail store, the system comprising: a cart-based point-of-sale terminal including a display screen, a commodity reader, and a network connection, the cart-based point-of-sale terminal configured to accept a login of a worker member; and a store server configured to: 

Sebastain teaches The main server 12 is configured to com­municate with each such point-of-sale (POS) system 241 -24M, each of which operates in a conventional manner, to process items to be purchased by shoppers during purchase transactions,  Sebastain [column 5 lines 12-18], [column 6 lines 19-30], [Figure 1]

accept a customer pick-up order and to store the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased and a scheduled pick-up time, 

Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote 


Sebastian teaches the selected surrogate shopper requested a surrogate shopping assignment at step 802 , Sebastian [column 35 lines 35 -65]; Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]


determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of the login of the worker member via the cart-based point-of-sale terminal, 

display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11.;  Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 34 lines 51-60],  [Figure 9] 

Sebastain teaches the selected surrogate shopper was included in the list of recommended surrogate shoppers generated at step 904 because the shopping-related information of the selected surrogate shopper matched the remote order requested by the remote shopper or because the selected surrogate shopper was drawn from the remote shopper's stored surrogate shopper preferences, the processor 50 of the main server 12 is operable, in one embodiment of the process 900, to generate at step 918 a corresponding shopping assignment notification and shopping list and to transmit the same to the mobile 

Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]



cause the display screen of the cart-based point-of-sale terminal to present information corresponding to customer pick-up orders on the pick-order list after the worker member login, 

Sebastain teaches the surrogate shopper is a customer-member of an EMS program controlled and managed by the main server 12 … and Sebastain teaches the processor 50 may be operable at step 612 to transmit to the remote shopper's computing device 18 a notification of completion of the remote order, i.e., a notification indicating that the remote order has been fulfilled and is ready for pick up as specified at step 902 of the process 900 illustrated in FIG. 9., Sebastain column 43 lines 10- 45]

and allocate one of the pick-up orders to the worker member 28(PATENT) Atty. Dkt. No.: TAI/3269US after a selection operation is performed by the worker member at the cart-based point-of-sale terminal.  






Regarding Claim 8, 

The system according to claim 7, wherein the cart-based point-of-sale terminal presents the information corresponding to the customer pick-up orders order in order of the scheduled date and time associated with each customer pick-up order.  

[similar to claim 2]



Regarding Claim 9, 

The system according to claim 7, wherein the information presented on the worker member terminal for each customer pick-up order includes the scheduled 

[same as claim 3]



Regarding Claim 10, 

The system according to claim 7, further comprising: a sales clerk terminal configured to: accept an input operation from the worker member the indicating that work allocated to the worker member has been completed, and accept an input operation from a sales clerk indicating a final check of the work allocated to the worker member has been completed.  

[same as claim 4]


Regarding Claim 11, 

The system according to claim 7, wherein the server is further configured to increase a reward amount for completion of a customer pick-up order when the time remaining until the scheduled date and time for the customer pick-up order is less than a threshold value.  

[same as claim 5]


Regarding Claim 12, 

The system according to claim 7, wherein the server is further configured to send a notification to notify a sales clerk when the time remaining until the scheduled date and time for the customer pick-up order is less than a threshold value.  

[same as claim 6]


Regarding Claim 13,  

The system according to claim 7, wherein the commodity reader is a barcode scanner.  

Sebastain teaches or automatically entered into the surrogate shopper's mobile communication device 16, e.g., by scanning or capturing an image of a completion code provided by an employee of the retail enterprise or displayed on a display device or monitor under control of the main server 12/, Sebastain [column 41 lines 59-64]



Regarding Claim 14, 

The system according to claim 7, wherein the display screen incorporates a touch panel.  

Sebastain teaches surrogate shopper's mobile communication device 16, e.g., by selecting a displayed completion GUI element, entering a static or dynamic completion code into a displayed GUI field and/or by pressing a button on the shopper's mobile communication device 16., Sebastain [column 41 lines 45-50]


Regarding Claim 15, 

A pick-up order allocation method, comprising: accepting a customer pick-up order from a customer terminal and then storing the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased; 


Sebastian teaches the additional remote order information entered by the remote shopper at step 902 may be or include one or more of a selection to pick up the order at a specified one of the brick-and-mortar stores, on a specified day or date and/or at a specified time of day or time window on the specified date when the remote shopper would like to pick up the fulfilled remote order., Sebastian [column 30 lines 60-65], [Figure 9]



determining whether a worker member is available to fulfill customer pick-up orders based on acceptance of an input of 30(PATENT) Atty. Dkt. No.: TAI/3269USidentification information corresponding to the worker member via a worker member terminal; 

Sebastian teaches the processor 200 is operable at step 902 to control the display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11.;  Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 34 lines 51-60],  [Figure 9] 



Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]


after the worker member has been determined to be available, causing information to be presented on a display of the worker member terminal, the information corresponding to customer pick-up orders on the pick-order list; 

Sebastian teaches the processor 200 is operable at step 902 to control the display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11.;  Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for 

Sebastain teaches the selected surrogate shopper was included in the list of recommended surrogate shoppers generated at step 904 because the shopping-related information of the selected surrogate shopper matched the remote order requested by the remote shopper or because the selected surrogate shopper was drawn from the remote shopper's stored surrogate shopper preferences, the processor 50 of the main server 12 is operable, in one embodiment of the process 900, to generate at step 918 a corresponding shopping assignment notification and shopping list and to transmit the same to the mobile communication device 16 and/or computing device 18 of the selected surrogate shopper. In this case, the process 800 illustratively picks up at step 816 where the mobile communication device 16 and/or the computing device 18 of the selected surrogate shopper receives and illustratively displays at least the notification., Sebastian [column 35 lines 50-65]

Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]



and in response to a selection operation at the worker member terminal by the worker member indicating a selection of one of the pick-up orders, allocating the selected one of the pick-up orders to the worker member after the selection operation is accepted at the worker member terminal.  




Regarding Claim 16, 

The pick-up order allocation method according to claim 15, wherein the worker member terminal is a cart-based point-of-sale terminal.  

Same as  Claim 7



Regarding Claim 17, 

The pick-up order allocation method according to claim 15, wherein the information corresponding to the customer pick-up orders is presented in order of a scheduled date and time associated with each customer pick-up order.  


Regarding Claim 18,  

The pick-up order allocation method according to claim 15, further comprising: accepting an operation from the worker member indicating that work allocated to the worker member has been completed; and 31(PATENT) Atty. Dkt. No.: TAI/3269US accepting an operation from a sales clerk indicating a final check of the work allocated to the worker member has been completed.  

[same as claim 4]


Regarding Claim 19, 

The pick-up order allocation method according to claim 15, further comprising: increasing a reward amount for completion of a customer pick-up order when the time remaining until a scheduled date and time for the customer pick-up order is less than a threshold value.  

[same as claim 5]



Regarding Claim 20, 

The pick-up order allocation method according to claim 15, further comprising: sending a notification to notify a sales clerk when the time remaining until a scheduled date and time for the customer pick-up order is less than a threshold value.

[same as claim 6]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Miller (2012, Are  Consumers waiting for better deals) discloses Instacart and other startups fulfill online orders by delivering goods from the physical store to the customers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/             Examiner, Art Unit 3624                                                                                                                                                                                           /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624